Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Edwin Richards on 2/16/2022.
The application has been amended as follows: 

Specification: in line 4 of paragraph [00044] of the specification as filed 4/3/2020, “aneurysm 501.” has been replaced with --aneurysm 501 or 601.--.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of Kamiya (US 5,192,301) discloses a system comprising a retention member (e.g., wire 13 or 23) and a shape memory polymer (“SMP”) (see figs. 23-28). Kamiya discloses using the SMP to occlude an aneurysm (see claim 1 of Kamiya). Other retention members such as a stent that ensures that the occluding device is retained within the aneurysm are known in the art (see US 6,855,153 to Saadat: stent 194 and occluder 180; fig. 14). Kamiya does not disclose that the shape memory polymer is an open cell, thermoset shape memory polymer having hysteresis in a modulus temperature curve of the SMP foam. Gilson (US 5,904,703) discloses that it is known .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576. The examiner can normally be reached M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






KSH 2/16/2022
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771